Nichols, Chief Justice.
Appellant was convicted of murder and sentenced to life imprisonment. He appeals. This court affirms.
1. Appellant presents the general grounds in his first enumeration of error. An eyewitness, the wife of the victim, testified that appellant shot the victim without justification at close range. A medical doctor testified that the victim died of complications caused by a gunshot wound. The evidence was sufficient to authorize the verdict. Johnson v. State, 239 Ga. 116 (236 SE2d 65) (1977).
Appellant also argues in support of his enumeration of error relating to the general grounds that the trial court erred in not charging the jury on a felony murder and on voluntary manslaughter. Pretermitting questions of procedure, there is no merit in these asserted grounds. Appellant was indicted for malice murder, and the court charged on malice murder. Appellant has shown no harm in the failure of the court to charge felony murder. The only possible effect of charging felony murder would be to broaden the circumstances under which appellant could have been found guilty of murder. The giving of a charge on felony murder would have been to appellant’s detriment, not for his benefit. This court consistently has held that both error and harm must be shown to constitute reversible error. Glass v. State, 235 Ga. 17 (218 SE2d 776) (1975). The failure of the trial court to charge voluntary manslaughter in the absence of a written request to charge was not error. State v. Stonaker, 236 Ga. 1, 2 (222 SE2d 354) (1976); Birt v. State, 238 Ga. 402 (233 SE2d 362) (1977); Mitchell v. State, 238 Ga. 420 (233 SE2d 173) (1977). The first enumeration of error is without merit.
2. Appellant contends that he was deprived of equal protection of the law under the Constitutions of Georgia and the United States in that the state used its peremptory challenges to strike black persons from the *632panel in selecting the trial jury. There is no merit in this enumeration of error. Jordan v. State, 235 Ga. 732 (222 SE2d 23) (1975).
Argued September 13, 1978
Decided November 30, 1978.
Allison W. Davidson, for appellant.
William Smith, District Attorney, Richard C. Hagler, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.